                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JARROD JOSEPH MILLER,
                                  11                                                     Case No. 19-03758 BLF (PR)
                                                        Petitioner,
                                  12                                                     ORDER OF DISMISSAL; DENYING
Northern District of California




                                                 v.                                      CERTIFICATE OF
 United States District Court




                                  13                                                     APPEALABILITY; GRANTING
                                                                                         MOTION FOR LEAVE TO
                                  14     WARDEN,                                         PROCEED IN FORMA PAUPERIS;
                                                                                         DENYING MOTION FOR
                                  15                    Respondent.                      APPOINTMENT OF COUNSEL
                                  16                                                     (Docket Nos. 2, 4)

                                  17

                                  18          Petitioner, a California prisoner, filed a petition for writ of habeas corpus pursuant
                                  19   to 28 U.S.C. § 2254, challenging his state conviction. Petitioner has filed a motion for
                                  20   leave to proceed in forma pauperis, (Docket No. 2), and a motion for appointment of
                                  21   counsel, (Docket No. 4).
                                  22

                                  23                                           DISCUSSION
                                  24          A second or successive petition containing previously raised or new claims may not
                                  25   be filed in the district court unless the petitioner first obtains from the United States Court
                                  26   of Appeals an order authorizing the district court to consider the petition. 28 U.S.C. §
                                  27   2244(b)(3)(A).
                                  28          It appears that the instant habeas petition is second or successive because Petitioner
                                   1   filed at least one prior habeas petition in this district, see Miller v. Sherman, Case No. 15-
                                   2   05226 BLF (PR), which challenged the same state conviction out of Sonoma County
                                   3   Superior Court for first degree murder and residential burglary in 2012, (case no.
                                   4   SCR598331). In the instant action, Petitioner again challenges the same conviction, (case
                                   5   no. SCR-598331) based on new evidence. (Docket No. 1 at 4.) Accordingly, this action is
                                   6   clearly a second or successive petition.
                                   7          Before a second or successive petition may be filed in the district court, Petitioner
                                   8   must first obtain an order from the Ninth Circuit Court of Appeals authorizing this Court to
                                   9   consider a renewed challenge to his state conviction. See 28 U.S.C. § 2244(b)(3)(A).
                                  10   Petitioner has not presented such an order from the Ninth Circuit. (Docket No. 1.)
                                  11   Accordingly, the instant petition must be dismissed in its entirety as second and
                                  12   successive.
Northern District of California
 United States District Court




                                  13

                                  14                                          CONCLUSION
                                  15          For the foregoing reasons, the instant petition for a writ of habeas corpus is
                                  16   DISMISSED without prejudice as second and successive. Petitioner may file another
                                  17   petition challenging the same state conviction in this Court if he obtains the necessary
                                  18   order from the Ninth Circuit.
                                  19          Petitioner’s motion for leave to proceed in forma pauperis is GRANTED. (Docket
                                  20   No. 2.) Petitioner’s motion for appointment of counsel is DENIED as moot. (Docket No.
                                  21   4.)
                                  22          No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules
                                  23   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on
                                  24   certificate of appealability in same order that denies petition). Petitioner has not shown
                                  25   “that jurists of reason would find it debatable whether the petition states a valid claim of
                                  26   the denial of a constitutional right and that jurists of reason would find it debatable
                                  27   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
                                  28                                                  2
                                   1   U.S. 473, 484 (2000).
                                   2            This order terminates Docket Nos. 2 and 4.
                                   3          IT IS SO ORDERED.
                                   4      Dated: November 20, 2019                       ________________________
                                                                                         BETH LABSON FREEMAN
                                   5
                                                                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal; Denying COA
                                       PRO-SE\BLF\HC.19\03758Miller_dism(sec&succ)
                                  26

                                  27

                                  28                                                 3
